 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7                                                 ***
 8    UNITED STATES OF AMERICA,                              Case No. 2:08-cr-00332-JCM-GWF-2
 9                                         Plaintiff,
             v.                                                          ORDER
10
      GANIU ADISA KOSOKO,
11
                                        Defendant.
12

13          This matter is before the Court on Defendant’s Motion to Cease and Dismiss All Stand By
14   Attorney, Appeal Attorney, Sentencing Attorney, Private Investigator and Public Investigator
15   (ECF No. 599), filed on March 11, 2019. Haven reviewed Defendant’s motion, it is unclear to the
16   Court what Defendant is requesting. Moreover, the Defendant fails to provide any explanation as
17   to why he is making a request. Accordingly,
18          IT IS HEREBY ORDERED that Defendant’s Motion to Cease and Dismiss All Stand By
19   Attorney, Appeal Attorney, Sentencing Attorney, Private Investigator and Public Investigator
20   (ECF No. 599) is denied, without prejudice.
21          Dated this 2nd day of April, 2019.
22

23
                                                            GEORGE FOLEY, JR.
24                                                          UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                        1
